Exhibit 10.2

BENEFITFOCUS.COM, INC.

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”), is made and entered into this 25th day of
August, 2020, by and between: Benefitfocus.com, Inc., having its principal place
of business at 100 Benefitfocus Way, Charleston, SC 29492, (hereinafter referred
to as “Benefitfocus”) and Alpana Wegner whose present address is: 253 River Oak
Drive, Mount Pleasant, SC 29464 (hereinafter referred to as the “Associate”).

 

1.

Employment. Benefitfocus hereby agrees to employ the Associate in the capacity
of Chief Financial Officer, upon the terms and conditions set out herein, and
the Associate accepts such employment.

 

2.

Term. The term of this Agreement shall commence upon execution, and Associate’s
employment shall commence on August 24, 2020. The Associate understands and
acknowledges that employment is “at will” and is terminable at any time at the
will of Benefitfocus or the Associate, notwithstanding any other provisions of
this Agreement, including Section 19 hereof. This Agreement shall remain in
force until terminated at the will of either party or as described in Section 19
of this Agreement.

 

3.

Duties. The Associate shall perform, for Benefitfocus, the duties set out in the
attached Exhibit A entitled “Job Description,” which is incorporated herein and
made a part of this Agreement, along with those other duties as may be assigned
to Associate from time to time by Benefitfocus’ Chief Executive Officer or his
designee.

 

4.

Compensation. The Associate’s initial compensation shall be paid in accordance
with that outlined in Exhibit B entitled “Compensation Program,” which is
incorporated herein and made a part hereof, and is subject to review in
accordance with then current compensation practices of Benefitfocus.

 

5.

Extent of Services. The Associate shall devote her time, attention, and energies
to Benefitfocus’ business and shall not, during the term of this Agreement, be
engaged in other business activities that conflict with, or take significant
amounts of the Associate’s time or attention away from, the Associate’s work for
Benefitfocus, whether or not such business activity is pursued for gain, profit
or other pecuniary advantage. The Associate further agrees that she will perform
all of the duties assigned to the Associate to the best of her ability and in a
manner satisfactory to Benefitfocus, that she will truthfully and accurately
maintain all records, preserve all such records, and make all such reports as
Benefitfocus may require; that she will fully account for all money and all of
the property of Benefitfocus of which the Associate may have custody and will
pay over and deliver the same whenever and however the Associate may be directed
to do so. It is understood that the Associate will be permitted to serve on the
Board of Directors (and related committees of the Board) of one company,
provided that such company does not directly compete with Benefitfocus.

 

6.

Expenses. Benefitfocus agrees to reimburse the Associate for travel and other
expenses incurred while conducting business on behalf of Benefitfocus as long as
they are reasonable and approved by Benefitfocus and comply with government
regulations covering such expenses for business purposes. Such expenses will be
stated on a Benefitfocus furnished expense form, have required receipts, be
signed by the Associate, and sent to Benefitfocus for approval and
reimbursement, all in accordance with Benefitfocus’ reimbursement policies and
procedures as may be in effect from time to time.



--------------------------------------------------------------------------------

7.

Covenant Not to Disclose Trade Secrets and Confidential Information.

 

  a.

As an employee of Benefitfocus, the Associate will be exposed to “Trade Secrets”
and “Confidential Business Information” (as those terms are defined below).
“Trade Secrets” shall mean information or data of or about Benefitfocus or any
affiliated entity, including, but not limited to, technical or non-technical
data, formulas, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, products plans, or lists
of actual or potential customers, clients, distributors, or licensees, that:
(i) derive economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from their disclosure or use; and (ii) are the subject
of efforts that are reasonable under the circumstances to maintain their
secrecy. To the extent that the foregoing definition is inconsistent with a
broader definition of “trade secret” under applicable law, the latter definition
shall govern for purposes of interpreting the Associate’s obligations under this
Agreement. Except as required to perform his or her obligations under this
Agreement or except with Benefitfocus’ prior written permission, the Associate
shall not use, redistribute, market, publish, disclose or divulge to any other
person or entity any Trade Secrets of Benefitfocus. The Associate’s obligations
under this provision shall remain in force (during or after the Term) for so
long as such information or data shall continue to constitute a “trade secret”
under applicable law. The Associate agrees to cooperate with any and all
confidentiality requirements of Benefitfocus and the Associate shall immediately
notify Benefitfocus of any unauthorized disclosure or use of any Trade Secrets
of which the Associate becomes aware.

 

  b.

The Associate agrees to maintain in strict confidence and, except as necessary
to perform his or her duties for Benefitfocus, not to use or disclose any
Confidential Business Information at any time, during the term of his or her
employment or for a period of one (1) year after the Associate’s last date of
employment, so long as the pertinent data or information remains Confidential
Business Information. “Confidential Business Information” shall mean any
non-public Information of a competitively sensitive or personal nature, other
than Trade Secrets, acquired by the Associate, directly or indirectly, in
connection with the Associate’s employment (including his or her employment with
Benefitfocus prior to the date of this Agreement), including (without
limitation) oral and written information concerning Benefitfocus or its
affiliates relating to financial position and results of operations (revenues,
margins, assets, net income, etc.), annual and long-range business plans,
marketing plans and methods, account invoices, oral or written customer
information, and personnel information. Confidential Business Information also
includes information recorded in manuals, memoranda, projections, minutes,
plans, computer programs, and records, whether or not legended or otherwise
identified by Benefitfocus and its affiliates as Confidential Business
Information, as well as information which is the subject of meetings and
discussions and not so recorded; provided, however, that Confidential Business
Information shall not include information that is generally available to the
public, other than as a result of disclosure, directly or indirectly, by the
Associate, or that was available to the Associate on a non-confidential basis
prior to its disclosure to the Associate.

 

CONFIDENTIAL AND PROPRIETARY

BENEFITFOCUS.COM, INC.

  

2

(08/__/2020)



--------------------------------------------------------------------------------

  c.

Without limiting any of the foregoing, Associate acknowledges that Trade Secrets
and Confidential Business Information exist in all formats in which information
is preserved, including electronic, print, or any other form, and that each term
includes all originals, copies, notes, or other reproductions or replicas
thereof.

 

  d.

Upon termination of employment, the Associate shall leave with Benefitfocus all
Trade Secrets, Confidential Business Information, and any other business records
relating to Benefitfocus and its affiliates including, without limitation, all
contracts, calendars, and other materials or business records concerning its
business or customers, including all physical, electronic, and computer copies
thereof, whether or not the Associate prepared such materials or records
herself, and Associate shall retain no copies of any such materials. In
addition, upon termination of employment, Associate will immediately return to
Benefitfocus all other property whatsoever of Benefitfocus in her possession or
under her control. If requested, Associate shall certify in writing to
Benefitfocus that no such materials are in her possession.

 

  e.

As set forth above, the Associate shall not disclose Trade Secrets or
Confidential Business Information. However, nothing in this Section 7 shall
prevent the Associate from (i) disclosing Trade Secrets or Confidential Business
Information pursuant to a court order or court-issued subpoena, so long as the
Associate first notifies Benefitfocus of said order or subpoena in sufficient
time to allow Benefitfocus to seek an appropriate protective order, and provided
that Associate only discloses such information as she is actually required to
disclose, or (ii) from reporting violations of law to any governmental agency or
entity, or otherwise making disclosures that are protected under a whistleblower
any law. The Associate agrees that if she receives any formal or informal
discovery request, court order, or subpoena requesting that the Associate
disclose Trade Secrets or Confidential Business Information, she will
immediately notify Benefitfocus and provide Benefitfocus with a copy of said
request, court order, or subpoena.

 

8.

Covenant Not to Solicit Customers.

 

  a.

The Associate covenants and agrees that during his or her employment and for a
period of one (1) year following the date of termination of the Associate’s
employment with Benefitfocus, for any reason, whether by the Associate or
Benefitfocus, the Associate shall not (except on behalf of or with the prior
written consent of Benefitfocus) either directly or indirectly, on the
Associate’s own behalf or in the service or on behalf of others, (i) solicit,
divert or appropriate to or for a Competing Business (as defined below), or
(ii) attempt to solicit, divert, or appropriate to or for a Competing Business,
any person or entity that was a customer or prospective customer of Benefitfocus
on the date of termination and with whom the Associate had direct material
contact within six months of the Associate’s last date of employment. For
purposes of this Agreement, the term “Competing Business” shall mean the
business of offering human resource management and benefit administration
services to companies via a Web-based system.

 

CONFIDENTIAL AND PROPRIETARY

BENEFITFOCUS.COM, INC.

  

3

(08/__/2020)



--------------------------------------------------------------------------------

  b.

The Associate recognizes and acknowledges that Benefitfocus’ customers and the
specific needs of such customers are essential to the success of its business
and its continued goodwill and that its customer list and customer information
constitute a property interest of Benefitfocus, having been developed by
Benefitfocus at great effort and expense.

 

9.

Covenant Not to Solicit Employees/Consultants. The Associate covenants and
agrees that during his or her employment and for a period of one (1) year
following the date of termination of the Associate’s employment with
Benefitfocus, for any reason, whether by Associate or Benefitfocus, Associate
will not, either directly or indirectly, on the Associate’s own behalf or in the
service or on behalf of others, (i) solicit, divert, or hire away, or
(ii) attempt to solicit, divert, or hire away any employee of or consultant to
Benefitfocus or any of its affiliates engaged or experienced in the Business (as
defined herein), regardless of whether the employee or consultant is full-time
or temporary, the employment or engagement is pursuant to written agreement, or
the employment is for a determined period or is at will. For purposes of this
Agreement, the term “Business” shall mean the business of offering human
resource management and benefit administration services to companies via a
Web-based system.

 

10.

Covenant Not to Compete. The Associate covenants and agrees that during his or
her employment and for a period of one (1) year following the termination of the
Associate’s employment with Benefitfocus (by either party and regardless of the
reason for such termination), Associate will not, hold a position based in or
with responsibility for all or part of the Restricted Territory (as defined
below), with any Competing Business (as defined above) whether as employee,
consultant, or otherwise, in which Associate will have duties, or will perform
or be expected to perform services for such Competing Business, that is or are
the same as or substantially similar to the position held by Associate or those
duties or services actually performed by Associate for Benefitfocus within the
twelve (12) month period immediately preceding the termination of Associate’s
employment with Benefitfocus, or in which Associate will use or disclose or be
reasonably expected to use or disclose any confidential or proprietary
information of Benefitfocus for the purpose of providing, or attempting to
provide, such Competing Business with a competitive advantage with respect to
the Business. As used herein, “Restricted Territory” means the United States of
America, it being understood that Benefitfocus’ business is nationwide in scope,
provided, however, that if a court of competent jurisdiction determines that the
foregoing definition is too broad to be enforced under applicable law, then the
parties agree that “Restricted Territory” will mean any State, province, or
similar political subdivision to which Associate directed, or in which Associate
performed, employment-related activities on behalf of Benefitfocus at the time
of, or during the twelve (12) month period prior to, the termination of
Associate’s employment with Benefitfocus for any reason.

 

11.

Covenants are Independent. The covenants on the part of the Associate contained
in paragraphs 7, 8, 9, 10, 24 and 25 hereof, as well as in each subsection
thereof, shall each be construed as agreements independent of each other and of
any other provision in this Agreement and the unenforceability of one shall not
affect the remaining covenants.

 

12.

Consideration. The Associate acknowledges and agrees that valid consideration
has been given to the Associate by Benefitfocus in return for the promises of
the Associate set forth herein, including the promise of additional compensation
to which the Associate was not entitled prior to the execution of this
Agreement.

 

CONFIDENTIAL AND PROPRIETARY

BENEFITFOCUS.COM, INC.

  

4

(08/__/2020)



--------------------------------------------------------------------------------

13.

Extension of Periods. Each of the time periods described in this Agreement shall
be automatically extended by any length of time during which the Associate is in
breach of the corresponding covenant contained herein. The provisions of this
Agreement shall continue in full force and effect throughout the duration of the
extended periods.

 

14.

Reasonable Restraint. It is agreed by the parties that the foregoing covenants
in this Agreement are necessary for the legitimate business interests of
Benefitfocus and impose a reasonable restraint on the Associate in light of the
activities and Business of Benefitfocus on the date of the execution of this
Agreement.

 

15.

Notices. Any notice required or desired to be given under this Agreement shall
be given in writing, sent by certified mail, return receipt requested, to his or
her residence as shown in the records of Benefitfocus in the case of the
Associate, or to its principal place of business to the attention of General
Counsel, in the case of Benefitfocus.

 

16.

Waiver of Breach. The waiver by Benefitfocus of a breach of any provision of
this Agreement by the Associate shall not operate or be construed as a waiver of
any subsequent breach by the Associate. No waiver shall be valid unless in
writing and signed by Benefitfocus.

 

17.

Assignment. The Associate acknowledges that the services to be rendered by the
Associate are unique and personal. Accordingly, the Associate may not assign any
of his or her rights or delegate any of his or her duties or obligations under
this Agreement. The rights and obligations of Benefitfocus under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of Benefitfocus. The Associate agrees that this Agreement, and the
covenants contained herein, may be assigned by Benefitfocus to any successor
company.

 

18.

Paid Time Off. Associate will be eligible to receive paid time off in accordance
with Benefitfocus’ paid time off policies as detailed in its Associate Handbook,
the provisions of which are subject to change on a prospective basis.

 

19.

Termination. Either party may terminate this Agreement at any time, with or
without cause. In the event that Associate chooses to resign her employment,
Benefitfocus requests fourteen (14) days written notice to Benefitfocus. In such
event, the Associate shall continue (if agreed to by Benefitfocus) to render her
services and shall be paid her regular compensation up to the date of
termination. Upon termination by either party for any reason, Associate will
resign her position(s), if any, as an officer or director of the Company, as a
member of any committees, as well as any other positions she may hold with or
for the benefit of the Company and/or its affiliates.

 

20.

Entire Agreement; Amendment. This Agreement, and attached Exhibits, contain the
entire understanding of the parties with respect to the subject matter hereof
and supersedes all prior agreements (whether written or oral and whether express
or implied) between the parties to the extent related to such subject matter. It
may be changed only by an Agreement in writing, signed by the parties hereto.

 

21.

Construction of Agreement. Should any of the provisions or terms of this
Agreement require judicial interpretation, it is agreed that the court
interpreting or construing this Agreement shall not apply a presumption that
such provision(s) or term(s) shall be more strictly construed against one party
by reason of the rule of construction that a document is to be construed more
strictly against the party who prepared it, it being agreed that all parties
have participated in the preparation and review of this Agreement and have had
the opportunity to be represented by counsel.

 

CONFIDENTIAL AND PROPRIETARY

BENEFITFOCUS.COM, INC.

  

5

(08/__/2020)



--------------------------------------------------------------------------------

22.

Arbitration; Governing Law; and Venue. This Agreement, and all transactions
contemplated hereby, shall be governed by, construed and enforced in accordance
with the laws of the State of South Carolina. The parties agree that any
dispute, controversy or claim arising out of or related to this Agreement or any
breach of this Agreement shall be submitted to and decided by binding
arbitration in South Carolina. Arbitration shall be administered exclusively by
American Arbitration Association and shall be conducted by a neutral arbitrator
consistent with the rules, regulations and requirements thereof, including
discovery, which can be accessed at www.adr.org, as well as any requirements
imposed by state law. The parties agree to arbitrate solely on an individual
basis, and that this agreement does not permit class arbitration or any claims
brought as a plaintiff or class member in any class or representative
arbitration proceeding. The arbitral tribunal may not consolidate more than one
person’s claims, and may not otherwise preside over any form of a representative
or class proceeding. Any award of the Arbitrator(s) is final and binding, and
may be entered as a judgment in any court of competent jurisdiction. In the
event the prohibition on class arbitration is deemed invalid or unenforceable,
then the remaining portions of the arbitration agreement will remain in force.

 

23.

Work Facilities. The Associate shall be provided with such other facilities and
services as are suitable to the Associate’s position and appropriate for the
performance of his or her duties. In the case of an Associate performing the
sales duties and located remote to the main office, it is expected that the
Associate will maintain some form of office at his or her residence, which
contains the necessary equipment to perform the assigned duties.

 

24.

Severability. To the extent that any provision or language of this Agreement is
deemed unenforceable, by virtue of the scope of the business activity prohibited
or the length of time the activity is prohibited, Benefitfocus and Associate
agree that this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies of the State of South Carolina.

 

25.

Remedies for Breach. The Associate recognizes and agrees that a breach by the
Associate of any covenant contained in this Agreement would cause immeasurable
and irreparable harm to Benefitfocus. In the event of a breach or threatened
breach of any covenant contained herein, Benefitfocus shall be entitled to
temporary and permanent injunctive relief, restraining the Associate from
violating or threatening to violate any covenant contained herein, as well as
all costs and fees incurred by Benefitfocus, including attorneys’ fees, as a
result of the Associate’s breach or threatened breach of the covenant.
Benefitfocus and the Associate agree that the relief described herein is in
addition to such other and further relief as may be available to Benefitfocus at
equity or by law. Nothing herein shall be construed as prohibiting Benefitfocus
from pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of damages from the Associate.

 

26.

Additional Representations and Warranties of Associate. Indemnification by
Associate. The Associate acknowledges and agrees that: (i) the covenants
contained in this Agreement are the essence of this Agreement; (ii) the
Associate has received good, adequate and valuable consideration for each of
these covenants; (iii) each of these covenants is reasonable and necessary to
protect and preserve the interests and properties of Benefitfocus; (iv) each of
these covenants in this Agreement is separate, distinct and severable not only
from the other covenants

 

CONFIDENTIAL AND PROPRIETARY

BENEFITFOCUS.COM, INC.

  

6

(08/__/2020)



--------------------------------------------------------------------------------

  but also from the remaining provisions of this Agreement; (v) the
unenforceability of any covenants or agreements shall not affect the validity or
enforceability of any of the other covenants or agreements or any other
provision or provisions of this Agreement; and (vi) if the covenants herein
shall ever be deemed to exceed the time, activity, or geographic limitations
permitted by applicable law, then such provisions shall be and hereby are
reformed to the maximum time, activity, or geographical limitations permitted by
applicable law. The Associate represents and warrants that her acceptance of
employment with Benefitfocus has not been improperly induced with respect to any
prior employment and the performance of her duties hereunder will not conflict
with, or result in a violation of, a breach of, or a default under any contract,
agreement, or understanding to which she is a party or is otherwise bound,
including any non-solicitation, non-competition, or other similar covenant or
agreement of a prior employer.

 

27.

At-Will Employment. THE ASSOCIATE UNDERSTANDS AND AGREES THAT THIS AGREEMENT
SHALL IN NO WAY IMPOSE UPON BENEFITFOCUS ANY OBLIGATION TO EMPLOY THE ASSOCIATE
OR TO CONTINUE THE ASSOCIATE’S EMPLOYMENT FOR ANY LENGTH OF TIME. THE EMPLOYMENT
BY BENEFITFOCUS IS, AND AT ALL TIMES SHALL REMAIN, IN THE ABSOLUTE DISCRETION OF
BENEFITFOCUS, WHICH EMPLOYMENT MAY BE TERMINATED BY THE ASSOCIATE OR
BENEFITFOCUS AT WILL.

Signed, sealed and delivered in the presence of:

 

BENEFITFOCUS     ASSOCIATE

/s/ Mason R. Holland

   

/s/ Alpana Wegner

By: Mason R. Holland, Jr.     By: Alpana Wegner Its: Executive Chairman    
Date: August 26, 2020     Date: August 25, 2020

 

CONFIDENTIAL AND PROPRIETARY

BENEFITFOCUS.COM, INC.

  

7

(08/__/2020)



--------------------------------------------------------------------------------

EXHIBIT B

Benefitfocus.com, Inc.

Compensation Program for Alpana Wegner

Exhibit B to Employment Agreement dated August 25, 2020.

 

1.

Salary: As compensation for services rendered by you, Benefitfocus shall pay a
salary at the annualized rate of $350,000, payable in installments in accordance
with Benefitfocus’ customary payroll practices as in effect from time to time.
All compensation paid to you shall be subject to withholding for such federal,
state and local taxes as Benefitfocus determines are required to be withheld
pursuant to applicable law.

 

2.

Annual Review: Annual salary reviews will occur on or around the annual budget
process for Benefitfocus.

 

3.

2020 Short Term Incentive Program: You are eligible to participate in the
Benefitfocus Short Term Incentive Program at the CFO level, which is 50% of your
base salary, subject to adoption by the Board of Directors from time to time,
and conditioned on achievement of annual performance targets. The targets for
achieving the Bonus will be the same Company targets set for the entire
Executive Management Team as adjusted at the beginning of each year. In general,
you must be employed by Benefitfocus on the date on which a bonus is paid in
order to earn and receive the bonus, except as contemplated by Section 8 of this
Exhibit B.

 

4.

Long Term Incentive Program.

 

  a)

Beginning in 2021, you shall be eligible to participate in the Benefitfocus 2012
Stock Plan, or any successor plan, subject to the terms of the Benefitfocus 2012
Stock Plan as amended or successor plan, as determined by the Board or the
Compensation Committee, in its sole discretion.

 

  b)

Restricted Stock Unit Award: In accordance with, and subject to the Benefitfocus
2012 Stock Plan, you will receive a one-time grant of Benefitfocus restricted
stock units (RSUs) valued at $250,000, measured at the time of the grant
utilizing a 20-day running average (or such other method as the board of
directors determines appropriate), and subject to approval by the board of
directors. You will be receiving the formal Annual Award Grant Notice and
accompanying documentation upon your start date. This grant will vest in three
(3) equal annual installments beginning on the first anniversary of the grant
date, and will be subject to the terms of an RSU award agreement between you and
Benefitfocus.

 

5.

Normal Hours of Work: Full time executive positions are expected to work the
amount of time needed to meet or exceed all job duties and performance
expectations as assigned by the President and CEO.

 

6.

Benefits: You are eligible for all Benefitfocus associate benefit programs
including but not limited to Health Insurance, Life Insurance, Disability
Insurance, 401(k) Retirement Program, and more, subject to the terms and
conditions of such programs. Nothing in this Agreement or Compensation Program
alters or limits Benefitfocus’ rights to modify or terminate any such programs
in its sole discretion.

 

CONFIDENTIAL & PROPRIETARY        

BENEFITFOCUS.COM, INC.

  Exhibit A & B to Employment Agreement  

1

(08/__/2020)



--------------------------------------------------------------------------------

7.

Paid Time Off and Paid Holidays: Your paid time off will follow the company
schedule, as outlined in the benefit summary.

 

8.

Severance.

 

  a)

In the event that Benefitfocus or its acquirer terminates your employment
without Cause, as defined herein, or upon your resignation for Good Reason , as
defined herein (each a “trigger event”), at the time of or within twelve
(12) months of the Change in Control, as defined herein, then upon your
execution of a general release of claims satisfactory to Benefitfocus or its
acquirer within the time allowed for execution (but not more than 59 days
following the termination of employment date), which release is not revoked by
you during any revocation period allowed by law, Benefitfocus or its acquirer
will provide you with the following severance benefits: (i) salary continuation
for a period of twelve (12) months at your then-current rate of base salary
(which shall be paid in substantially equal installments in accordance with
Benefitfocus’ payroll practice, commencing within 30 days after a Release
becomes irrevocable); (ii) if you are eligible for, elect and remain eligible
for COBRA continuation coverage, Benefitfocus or its acquirer will pay the same
percentage of the premium it was paying prior to termination during the period
you are receiving salary continuation; and (iii) to the extent the RSU and PSU
awards referenced in this Agreement, or any other stock rights (as that term is
defined in the plan) that have been granted to Associate have not been fully
vested prior to such termination without cause or resignation for good reason,
then upon that trigger event all unvested RSUs, PSUs and Stock Rights shall
immediately vest in full to Associate. For the avoidance of doubt, PSUs that are
already “earned” and now are just time-based RSUs for the earned share amount
for some remaining time-based vesting schedule, those PSUs will accelerate in
the same way RSUs would. For PSUs that are not yet “earned” as the performance
period is still active/pending, those PSUs will be converted to RSUs at the
target share amount at the time of the Change in Control. In the event of any
conflict or interpretation issues between this clause (iv) and the Plan, or any
document setting forth the terms of any such RSU, PSU or Stock Right, the terms
of clause (iv) shall prevail and control.

 

  b)

In the event that Benefitfocus terminates your employment without Cause, or your
resignation for Good Reason, as defined herein, at any time prior to a Change in
Control, as defined herein, then upon your execution of a general release of
claims satisfactory to Benefitfocus within the time allowed for execution (but
not more than 59 days following the termination of employment date), which
release is not revoked by you during any revocation period allowed by law,
Benefitfocus will provide you with (i) salary continuation for a period of
twelve (12) months at your then-current rate of base salary (which shall be paid
in substantially equal installments in accordance with Benefitfocus’ payroll
practice, commencing within 30 days after a Release becomes irrevocable); (ii)
if you are eligible for, elect and remain eligible for COBRA continuation
coverage, Benefitfocus or its acquirer will pay the same percentage of the
premium it was paying prior to termination during the period you are receiving
salary continuation; and (iii) to the extent the RSU and PSU awards referenced
in this Agreement, or any other stock rights (as that term is defined in the
plan) that have been granted to Associate have not been fully vested prior to
such termination without Cause or resignation for Good Reason, then upon that
trigger event all unvested RSUs, PSUs and stock rights that would have vested in
the twelve (12) month period following the Termination Date shall immediately
vest and become exercisable. In the event of any conflict or interpretation
issues between clause (iv) of the preceding sentence and the Plan, or any
document setting forth the terms of any such RSU, PSU or stock right, the terms
of clause (iv) shall prevail and control.

 

CONFIDENTIAL & PROPRIETARY        

BENEFITFOCUS.COM, INC.

  Exhibit A & B to Employment Agreement  

2

(08/__/2020)



--------------------------------------------------------------------------------

  c)

“Cause” shall mean a reasonable determination by Benefitfocus’ board of
directors of any of the following: (i) your violation of any applicable material
law or regulation respecting the business of Benefitfocus; (ii) your conviction
of, or plea of nolo contendere to, a felony or any crime involving fraud,
embezzlement or any other act of moral turpitude; (iii) your act of dishonesty,
fraud or misrepresentation made in connection with your responsibilities as an
employee; (iv) your gross misconduct that results in a reasonable probability of
material injury (whether tangible or reputational) to Benefitfocus; (v) your
material breach of any material obligations under any written agreement with
Benefitfocus or your continued failure to substantially perform your material
employment duties, which breach or failure is not cured to Benefitfocus’
reasonable satisfaction within five (5) business days after notice thereof is
delivered to you.

 

  d)

A “Change of Control” shall be deemed to have occurred if any of the following
conditions have occurred: (i) the merger or consolidation of Benefitfocus with
another entity, where Benefitfocus is not the surviving entity and where after
the merger or consolidation (A) its stockholders prior to the merger or
consolidation hold less than 50% of the voting stock of the surviving entity or
(B) its directors prior to the merger or consolidation are less than a majority
of the directors of the surviving entity; (ii) the sale of all or substantially
all of Benefitfocus’ assets to a third party where subsequent to the transaction
(A) its stockholders hold less than 50% of the stock of said third party or
(B) its directors are less than a majority of the board of directors of said
third party; or (iii) a transaction or series of transactions, including a
merger of Benefitfocus with another entity where Benefitfocus is the surviving
entity, whereby (A) 50% or more of the voting stock of Benefitfocus after the
transaction is owned actually or beneficially by parties who held less than 30%
of the voting stock, actually or beneficially, prior to the transaction(s) or
(B) its board of directors after the transaction(s) or within 60 days thereof is
comprised of less than a majority of Benefitfocus’ directors serving prior to
the transaction(s).

 

  e)

“Good Reason” shall mean the occurrence of any of the following without your
written consent: (i) a material diminution in your base salary or targeted
annual bonus, or (ii) a material diminution in your authority, duties, or
responsibilities. You may not establish “Good Reason” unless you have provided
written notice of the existence of such condition to Benefitfocus within thirty
(30) days of the event constituting such Good Reason, and Benefitfocus fails to
reasonably cure such condition within the 30-day period immediately following
receipt of such notice and you terminate your employment within thirty (30) days
after the end of the cure period.

 

  f)

Noncompete/Nonsolicitation. The receipt of any severance payments or benefits
pursuant to this Section will be subject to your not violating the covenants
contained within Section 7, 8, 9 and 10 of the Employment Agreement. In the
event you breach such covenants, Benefitfocus shall, in addition to all other
legal and equitable remedies, have the right to terminate or suspend all
continuing payments and benefits to which you may otherwise be entitled pursuant
to this Section 8 without affecting the release or any other obligations under
the release agreement.]

 

CONFIDENTIAL & PROPRIETARY        

BENEFITFOCUS.COM, INC.

  Exhibit A & B to Employment Agreement  

3

(08/__/2020)



--------------------------------------------------------------------------------

9.

Application of Internal Revenue Code Section 409A: All provisions of this
Agreement will be interpreted in a manner consistent with Section 409A of the
Internal Revenue Code and the regulations and other guidance thereunder and any
state law of similar effect (collectively “Section 409A”). Notwithstanding
anything to the contrary set forth herein, any payments and benefits provided
under this Exhibit B that constitute “deferred compensation” within the meaning
of Section 409A will not commence in connection with your termination of
employment unless and until you have also incurred a “separation from service”
(as such term is defined in Treasury Regulation Section 1.409A-1(h), unless
Benefitfocus reasonably determines that such amounts may be provided to you
without causing you to incur the additional 20% tax under Section 409A. The
parties intend that each installment of the severance benefits payments provided
for above is a separate “payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i). For avoidance of doubt, the parties intend that
payments of the severance benefits satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A provided under Treasury
Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9). However,
if Benefitfocus determines that the severance benefits constitute “deferred
compensation” under Section 409A and you are, on the termination of service, a
“specified employee” of Benefitfocus, as such term is defined in Section 409A,
then, solely to the extent necessary to avoid the incurrence of the adverse
personal tax consequences under Section 409A, the timing of the severance
benefit payments will be delayed until the earlier to occur of: (i) the date
that is six months and one day after your separation from service, or (ii) the
date of your death (such applicable date, the “Specified Employee Initial
Payment Date”), and Benefitfocus will (A) pay you a lump sum amount equal to the
sum of the severance benefits payments that you would otherwise have received
through the Specified Employee Initial Payment Date if the commencement of the
payment of the severance benefits had not been so delayed pursuant to this
paragraph, and (B) commence paying the balance of the severance benefits in
accordance with the applicable payment schedules set forth in this Agreement.

 

CONFIDENTIAL & PROPRIETARY        

BENEFITFOCUS.COM, INC.

  Exhibit A & B to Employment Agreement  

4

(08/__/2020)